ROBERTS, Justice,
dissenting.
On November 26, 1974, the Court of Common Pleas of McKean County, Orphans’ Court Division ordered the involuntary termination of the parental rights of appellant Sandra B. Williams over H.E.W. Although appellant was notified of the proceedings and the resulting decree, she failed to appear at the hearing, and did not file timely exceptions or a timely appeal. The majority holds that this final decree of termination may now be opened by appellant. I must dissent.
It is well established that a natural parent may not open a final decree of termination unless the natural parent’s failure to oppose termination resulted from excusable neglect. In re Adoption of R. H., 485 Pa. 157, 401 A.2d 341 (1979); see Restatement (Second) of Judgments § 115 (Tentative Draft No. 6, February 10, 1979). This requirement is especially important when, as here, prospective parents have already petitioned to adopt. In re Adoption of R. H., supra. Such a requirement is not based, as might be inferred from the majority opinion, upon blind compliance with procedural rules. Rather,
“[prospective parents who have . . . initiated petitions to adopt, after natural parents have failed to appeal decrees of termination, are fully justified in relying upon the finality of the décrees. Upon entry of a final decree of termination, the prospective parent ‘shall stand in loco parentis to the child and in such capacity shall have the authority, inter alia, to consent to marriage, to enlistment in the armed forces and to major medical, psychiatric and surgical treatment, and to exercise such other authority concerning the child as a natural parent could exercise.’ Adoption Act of 1970, § 321.”
In re Adoption of R. H., 485 Pa. at 161-62, 401 A.2d at 344; see Chambers Appeal, 452 Pa. 149, 154, 305 A.2d 360, 363 *644(1973) (“[I]t would be cruel and unfair to subject the prospective adopting parents to the risk of a change of mind by the natural parents. . . . with resulting heartbreaks to several persons and possible harm to the child.’ ”) (quotation omitted).
Appellant alleges that she failed to oppose the petition for involuntary termination at the appropriate time because both she and her attorney believed that Pennsylvania courts lacked jurisdiction over her while she and H.E.W. were in New York.* Such allegations are obviously an impermissible justification for her failure to appear at the termination proceeding. To permit appellant to open a final decree of termination on this basis would severely undermine the notion of final decrees in an area where “finality” is of such fundamental importance. Accordingly, I would affirm the final decree of the orphans’ court reinstating its previous decree of final termination.

 The orphans’ court found that H.E.W. was in New York only because appellant came to Pennsylvania and “forcibly took custody of the youngster while on her way home from school” in violation of the orphans’ court custody order.